IN THE SUPREME COURT OF THE STATE OF KANSAS

                                   Bar Docket No. 6764

                       In the Matter of BYRON CARROLL LOUDON,
                                       Respondent.

                               ORDER OF DISBARMENT


       In a letter signed June 25, 2018, addressed to the Clerk of the Appellate Courts,
respondent Byron Carroll Loudon, an attorney admitted to practice law in the state of
Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2018 Kan. S. Ct. R. 261).


       At the time the respondent surrendered his license, three disciplinary complaints
were pending, alleging that the respondent violated Kansas Rules of Professional
Conduct 1.1 (2018 Kan. S. Ct. R. 289) (competence); 1.4 (2018 Kan. S. Ct. R. 293)
(communication); 1.5 (2018 Kan. S. Ct. R. 294) (fees); 1.15 (safekeeping property) (2018
Kan. S. Ct. R. 328); 8.1 (2018 Kan. S. Ct. R. 379) (disciplinary matters); and 8.4 (2018
Kan. S. Ct. R. 381) (professional misconduct) for converting client property, providing
false information during a disciplinary investigation, and for practicing law following his
disbarment in another state.


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Byron Carroll Loudon be and he is hereby
disbarred from the practice of law in Kansas, and his license and privilege to practice law
are hereby revoked.




                                               1
       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Byron Carroll Loudon from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2018 Kan. S. Ct. R. 262).


       Dated this 10th day of July, 2018.




                                             2